 


110 HR 7180 IH: Senator Paul Simon Water for the Poor Enhancement Act of 2008
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7180 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2008 
Mr. Blumenauer (for himself, Mr. Payne, Mr. Manzullo, Ms. Jackson-Lee of Texas, Mr. Shays, Mr. George Miller of California, Mr. LaTourette, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To enhance the capacity of the United States Government to fully implement the Senator Paul Simon Water for the Poor Act of 2005 and to improve access to safe drinking water and sanitation throughout the world. 
 
 
1.Short titleThis Act may be cited as the Senator Paul Simon Water for the Poor Enhancement Act of 2008. 
2.FindingsCongress finds the following: 
(1)The Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121)— 
(A)makes access to safe water and sanitation for developing countries a specific policy objective of United States foreign assistance programs; 
(B)requires the Secretary of State to— 
(i)develop a strategy to elevate the role of water and sanitation policy; and 
(ii)improve the effectiveness of United States assistance programs undertaken in support of that strategy; 
(C)codifies Target 10 of the United Nations Millennium Development Goals; and 
(D)seeks to reduce the proportion of people who are unable to reach or afford safe drinking water and basic sanitation by 50 percent by 2015. 
(2)On December 20, 2006, the United Nations General Assembly, in GA Resolution 61/192, declared 2008 as the International Year of Sanitation, in recognition of the impact of sanitation on public health, poverty reduction, economic and social development, and the environment. 
(3)On August 1, 2008, Congress passed H. Con. Res. 318, which— 
(A)supports the goals and ideals of the International Year of Sanitation; and 
(B)recognizes the importance of sanitation on public health, poverty reduction, economic and social development, and the environment. 
(4)While progress is being made on safe water and sanitation efforts— 
(A)more than 884,000,000 people throughout the world lack access to safe drinking water; and 
(B)2 of every 5 people in the world do not have access to basic sanitation services. 
(5)The health consequences of unsafe drinking water and poor sanitation are staggering, accounting for— 
(A)nearly 10 percent of the global burden of disease; and 
(B)more than 2,000,000 deaths each year. 
(6)The effects of climate change are expected to produce severe consequences for water availability and resource management in the future, with 2,800,000,000 people in more than 48 countries expected to face severe and chronic water shortages by 2025. 
(7)The impact of water scarcity on conflict and instability is evident in many parts of the world, including the Darfur region of Sudan, where demand for water resources has contributed to armed conflict between nomadic ethnic groups and local farming communities. 
(8)In order to further the United States contribution to safe water and sanitation efforts, it is necessary to— 
(A)expand foreign assistance capacity to address the challenges described in this section; and 
(B)represent issues related to water and sanitation at the highest levels of United States foreign assistance deliberations, including deliberations related to issues of global health, food security, the environment, global warming, and maternal and child mortality. 
3.PurposeThe purpose of this Act is to enhance the capacity of the United States Government to fully implement the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121). 
4.Developing United States Government capacitySection 135 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151h) is amended by adding at the end the following: 
 
(e)Office of water 
(1)EstablishmentTo carry out the purposes of subsection (a), the Administrator of the United States Agency for International Development shall establish the Office of Water. 
(2)LeadershipThe Office of Water shall be headed by an Assistant Administrator for Safe Water and Sanitation, who shall report directly to the Administrator. 
(3)DutiesThe Assistant Administrator shall— 
(A)implement this section and the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121); and 
(B)place primary emphasis on providing safe, affordable, and sustainable drinking water, sanitation, and hygiene. 
(f)Bureau of international water 
(1)EstablishmentTo increase the capacity of the Department of State to address international issues regarding safe water, sanitation, and other international water programs, the Secretary of State shall establish the Bureau for International Water within the Office of the Under Secretary for Democracy and Global Affairs (referred to in this subsection as the Bureau). 
(2)DutiesThe Bureau shall— 
(A)oversee and coordinate the diplomatic policy of the United States Government with respect to global freshwater issues, including— 
(i)access to safe drinking water and sanitation; 
(ii)river basin and watershed management; 
(iii)transboundary conflict; 
(iv)agricultural and urban productivity of water resources; 
(v)pollution mitigation; and 
(vi)adaptation to hydrologic change due to climate variability; and 
(B)ensure that international freshwater issues are represented— 
(i)within the United States Government; and 
(ii)in key diplomatic, development, and scientific efforts with other nations and multilateral organizations.. 
5.Safe water and sanitation strategySection 6(e) of the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121) is amended— 
(1)in paragraph (5), by striking and at the end; 
(2)in paragraph (6), by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(7)an assessment of the extent to which the United States Government’s efforts are reaching the goal described in section 135(a)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2152h(a)(2)); and 
(8)recommendations on what the United States Government would need to do to help achieve the goal referred to in paragraph (7) if the United States Government’s efforts were proportional to its share of the world’s economy.. 
6.Developing local capacityThe Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121) is amended— 
(1)by redesignating sections 9, 10, and 11 as sections 10, 11, and 12, respectively; and 
(2)by inserting after section 8 the following: 
 
9.Water and sanitation managers training program 
(a)Establishment 
(1)In generalThe Secretary of State and the Administrator of the United States Agency for International Development shall establish, in every priority country, a program to train local, in-country water and sanitation managers, and other officials of countries that receive assistance under section 135 of the Foreign Assistance Act of 1961 to promote the capacity of recipient governments to provide affordable, equitable, and sustainable access to safe drinking water and sanitation. 
(2)CoordinationThe program established under subsection (a) shall be coordinated by the lead country water manager designated in subsection (c)(2). 
(3)ExpansionThe Secretary and Administrator may establish the program described in this section in additional countries if the receipt of such training would be most beneficial, with due consideration given to good governance. 
(b)DesignationThe United States Chief of Mission within each country receiving a high priority designation under section 6(f) shall— 
(1)designate safe drinking water and sanitation as a strategic objective; 
(2)appoint an in-country water and sanitation manager within the Mission to coordinate the in-country implementation of this Act and section 135 of the Foreign Assistance Act of 1961 with local water managers, local government officials, the Department of State, and the Office of Water of the United States Agency for International Development; and 
(3)coordinate with the Development Credit Authority and the Global Development Alliance to further the purposes of this Act.. 
7.Grants for low cost clean water and sanitation technologiesSection 135(c) of the Foreign Assistance Act (22 U.S.C. 2152h(c)) is amended— 
(1)in paragraph (3), by striking and at the end; 
(2)in paragraph (4), by striking the period at the end; and 
(3)by adding at the end the following: 
 
(5)provide grants through the United States Agency for International Development to foster the development of low cost and sustainable technologies for providing clean water and sanitation that are suitable for use in high priority countries, particularly in places with limited resources and infrastructure.. 
8.Updated report regarding water for peace and securitySection 11(b) of the Senator Paul Simon Water for the Poor Act of 2005, as redesignated by section 6, is amended by adding at the end the following: The report submitted under this subsection shall include an assessment of current and likely future political tensions over water sources and an assessment of the expected impacts of global climate change on water supplies in 10, 25, and 50 years.. 
9.Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2009 and each subsequent fiscal year such sums as may be necessary to carry out this Act and the amendments made by this Act. 
10.ConstructionThis Act shall be implemented in a manner consistent with the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121). Nothing in this Act shall be construed in such a way as to override or take precedence over the implementation of that Act. 
 
